Citation Nr: 1755326	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013, and in excess of 20 percent beginning January 10, 2013 for a service-connected lumbar spine disability, to include lumbar degenerative disc disease and spondylolisthesis. 

2. Entitlement to an initial rating in excess of 10 percent prior to January 10, 2013 and in excess of 30 percent beginning January 10, 2013, for a service-connected cervical spine disability, to include cervical degenerative disc disease and spondylolisthesis. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to February 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared before the undersigned Veterans Law Judge in a March 2017 hearing.  A transcript of that hearing is of record.  The Board previously remanded these claims in May 2012, March 2014, and May 2017 for additional development. 

The Board granted service connection for a right clavicle disability in a May 2017 decision.  As the Veteran has not initiated an appeal regarding the disability rating or effective date assigned, the issue is not before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the Board notes that the RO granted service connection for several neurological disabilities and scars related to the Veteran's back disabilities in a July 2017 rating decision, in part pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  The Veteran has not initiated an appeal regarding the disability rating or effective date assigned for those disabilities and the issues are not before the Board on appeal.  Id.  




FINDINGS OF FACT

1. Beginning March 1, 2007, the Veteran's range of motion for both his cervical and lumbar spine was reduced by 50% because of his service-connected back disabilities. 

2. The Veteran did not suffer from ankylosis of either the lumbar or cervical spine for any period on appeal. 

3. From January 10, 2013 to June 8, 2017, the Veteran's lumbar spine forward flexion was always greater than 30 degrees. 


CONCLUSIONS OF LAW

1. A 20 percent initial evaluation, but not higher, is warranted for the Veteran's degenerative disc disease of the cervical spine from March 1, 2007 to January 9, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242, 5243 (2017).

2. A 20 percent initial evaluation, but not higher, is warranted for the Veteran's degenerative disc disease of the lumbar spine from March 1, 2007 to January 9, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242, 5243 (2017).

3. A rating in excess of 30 percent beginning January 10, 2013 for the Veteran's degenerative disc disease of the cervical spine is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242, 5243 (2017).

4. A rating in excess of 20 percent from January 10, 2013 to June 8, 2017 for the Veteran's degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242, 5243 (2017).

5. A rating in excess of 40 percent from June 9, 2017 for the Veteran's degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DC) 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims for increased rating.

The Veteran's claims arise from his disagreement with the disability rating.  The record reflects that the Veteran was provided all required notice in a letter mailed in December 2006, prior to the initial adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

The RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in February 2007, January 2013, June 2016, October 2016, and June 2017.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's back disabilities in the most recent examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  An examination was held pursuant to the remand in May 2017 and treatment records were obtained.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's lumbosacral and cervical spine disabilities have been rated under DC 5242, for degenerative arthritis of the spine, and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine limited to greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less; or, for favorable ankylosis of the entire cervical spine. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Id. at Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Board notes that a diagnosis of degenerative disc disease qualifies as Intervertebral Disc Syndrome (IVDS) for VA purposes.  M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Note (1). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is evenly balanced for and against the claim (referred to as "relative equipoise").  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In February 2005 during the Veteran's active service, he underwent back surgery, specifically two lumbar fusions and a laminectomy.  In September 2005, the Veteran' private physician noted that after these surgeries he suffered from a permanent "greater than 50% loss of range of motion, mobility and weight bearing capacity."  This would mean that the Veteran had a lumbar flexion of 45 degrees and a cervical flexion of 25 degrees, rounding to the nearest five degrees. 
  
In an examination dated February 2007, it appears that the examiner tested the Veteran's range of motion, but it is unclear what the results from that test were.  Under the section titled "limitation of motion," the examination lists all of the tested motions for the Veteran's back, but the test does not contain any specific number that would correspond to the Veteran's test results, instead listing the normal range of motion for the specific movement.  For example, the examination report lists "extension" followed by "tab 0-0" and "extension" followed by "tab 0-30."  While all the required motions are listed for testing, the actual results from range of motion testing are unclear.  It was however noted that the Veteran suffered limitation of motion as well as pain with motion. 

In treatment notes from August 2007 until August 2009, the Veteran consistently reported back pain.  In treatment notes from February 2007 at the time of the Veteran's discharge from service, a physician noted that the Veteran suffered from cervical disc syndrome, spinal and facet joint disease, daily moderate pain radiating to extremities, lumbar disc syndrome, and scoliosis, all of which manifested in service.  There was no ankylosis of the spine noted at separation from service.  

In his substantive appeal dated July 2008, the Veteran noted that his range of motion loss for his cervical and lumbar spine were greater than what was listed in his previous rating decision that relied on the ambiguous February 2007 VA examination.  He reported that he continued to experience muscle spasms that require medication and bed rest. 

In a January 2013 lumbar spine examination, the examiner found that the  Veteran's forward flexion was 40 degrees, his extension was 10 degrees, right lateral flexion was 15 degrees, left lateral flexion was 15 degrees, right lateral rotation was 15 degrees, and left lateral rotation was 15 degrees.  For the cervical spine, the Veteran's forward flexion was noted to be 15 degrees, his extension 10 degrees, his right lateral flexion 10 degrees, his left lateral flexion 10 degrees, right lateral rotation ends at 15 degrees, and his left lateral rotation ended at 15 degrees.  The examiner reported that the Veteran suffered from less movement than normal, weakened movement, and excess fatigability.  The examiner noted that the Veteran used braces and a cane to assist him in walking and that arthritis was documented in the Veteran's spine. 

VA treatment notes from January 2013 noted that the Veteran's back had mild degenerative changes since he was last examined in February 2007.  

In correspondence dated April 2013, the Veteran reported that the examination in 2013 was completed with his back brace on and didn't accurately capture his loss in range of motion. 

In August 2015, MRI testing revealed that the Veteran suffered from degenerative disc disease at almost all vertebrae in his spine, multiple bulging discs, and foraminal stenosis.

In June 2016 VA back examination, the examiner noted that the Veteran's forward flexion was 50 degrees, his extension was 10 degrees, right lateral flexion was 10 degrees, left lateral flexion was 10 degrees, right lateral rotation was 20 degrees, and left lateral rotation was 10 degrees.  The examiner noted that the Veteran could no longer perform tasks that required carrying more than five pounds of weight, or perform any tasks that require repeated bending or flexing at the waist.  The examiner noted that the Veteran experienced pain on weight bearing motion and that the Veteran's pain and fatigability significantly limited his functional ability.  He found that the Veteran's guarding of his back resulted in an abnormal gait or abnormal spinal contour.  Additionally, the examiner noted that there was less movement than normal, instability, and interference with both sitting and standing because of the disability.  The Veteran reported that he constantly used his back brace.  The examiner found no ankylosis of the spine.  

In October 2016 the Veteran underwent a VA spine examination where the examiner noted that the Veteran had 40 degrees forward flexion, 10 degrees extension, 20 degrees right lateral flexion, 10 degrees left lateral flexion, 10 degrees right lateral rotation, and 10 degrees left lateral rotation.  There was no loss of function after repeated use.  The Veteran did have scars on his lumbar spine related to surgeries for his disability, 11cm in length and he also constantly used assistive devices.  The examiner found that there was no ankylosis of the spine. 

In regard to the Veteran's cervical spine disability, the examiner noted that the Veteran had 20 degrees forward flexion, 20 degrees extension, 10 degrees right lateral flexion, 10 degrees left lateral flexion, 40 degrees right lateral rotation, and 20 degrees left lateral rotation.  The examiner noted that there was pain on movement and less movement than normal.  The Veteran reported that he used a neck brace for his cervical condition.  

In a hearing dated March 2017, the Veteran noted that in the year 2016 he took about 20 sick days off work because of his back symptoms. 

In a June 2017 lumbar spine examination, the Veteran reported that he could not walk or bend at times because his back locked up.  The examiner noted that the Veteran's forward flexion was 20 degrees, his extension 5 degrees, his right lateral flexion 10 degrees, his left lateral flexion 5 degrees, his right lateral rotation 5 degrees, and his left lateral rotation 5 degrees.  The examiner found no noted ankylosis of the lumbar spine.

In the cervical spine examination dated June 2017, the Veterans forward flexion was 10 degrees, his extension 5 degrees, his right lateral flexion was 10 degrees, his left lateral flexion was 10 degrees, his right lateral rotation was 20 degrees, and his left lateral rotation was 20 degrees.  The examiner noted that the Veteran experienced pain on rest.  The examiner found no noted ankylosis of the cervical spine. 

Analysis

Beginning with the initial period, March 1, 2007 to January 9, 2013, the Board finds that a 20 percent initial evaluation for both the Veteran's cervical spine and lumbar spine disabilities, but not higher, is warranted for the degree of the Veteran's symptoms for his lumbar and cervical disabilities.  The Veteran's 30 percent evaluation for a cervical spine disability beginning January 10, 2013 and the Veterans 20 percent rating for his lumbar spine disability rating beginning January 10, 2013, and higher ratings thereafter are appropriately rated and therefore are left unchanged. 

For the initial period, March 1, 2007 to January 9, 2013, the Board finds that a 20 percent initial evaluation best approximates the degree of his symptoms.  In private treatment records dated September 2005, the Veteran' physician reported that the Veteran suffered from a permanent "greater than 50% loss of range of motion, mobility and weight bearing capacity," after several back surgeries.  The Board finds that the evidence at this time supports this finding, noting that the Veteran had several back disabilities afflicting his spine and had had several surgeries at that point.  As previously stated, this would mean that the Veteran had a lumbar forward flexion of 45 degrees and a cervical forward flexion of 25 degrees, rounding to the nearest five degrees.  

The corresponding rating then for both the lumbar and cervical disability would be 20 percent, as the lumbar forward flexion between 30 degrees but not greater than 60 degrees, and cervical forward flexion between 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, DC 5242.  A higher rating for the cervical spine is not warranted for this period because there was no noted ankylosis of the cervical spine noted.  A higher rating for the lumbar spine is not warranted for this period because there was no ankylosis of the lumbar spine noted either. 

Previously, the Veteran's 10 percent evaluation was based on the February 2007 VA examination.  But as previously stated, the range of motion testing results from this time are unclear in documentation.  Curiously, the rating decision dated June 2007 shows that the range of motion testing for the Veteran was in fact all normal in this examination.  This finding of course conflicts with the rest of the evidence of record, which shows the Veteran's multiple back pathologies caused him to suffer decreased range of motion.  Furthermore, the Veteran himself reported that the range of motion results listed in this decision were incorrect and that his range of motion was worse than what was written.  Accordingly, the Board finds the private evidence more probative into this period and accordingly the 20 percent initial evaluation for the Veteran's disabilities is warranted. 

As for the period after January 10, 2013, the Board finds that the Veteran's back disabilities are appropriately rated.  Looking first to his cervical spine disability, he is currently rated a 30 percent beginning January 10, 2013 to the present.  A higher evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.  After reviewing the evidence, the Board finds no evidence that the Veteran currently suffers from or previously suffered from unfavorable ankylosis of any part of the spine.  All VA examinations to the present have found that the Veteran does not suffer from ankylosis.  Additionally, the evidence does not show that the Veteran symptoms that would qualify as ankylosis such as: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching, or fixation of a spinal segment in neutral position.  Id. at Note (5).  Overall, the record does not contain evidence that would support a greater than 30 percent evaluation for the Veteran's cervical spine disability.  

Turning to the Veteran's lumbar spine disability from January 10, 2013 to June 8, 2017, a higher than 20 percent rating is warranted if the forward flexion of the lumbar spine is 30 degrees or less or favorable ankylosis of the entire lumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.  As previously stated, the Board finds no evidence that the Veteran currently suffers from or previously suffered from ankylosis of any part of the spine.  All VA examinations to the present have found that the Veteran does not suffer from ankylosis.  Additionally, VA examinations completed in this period do not show that the Veteran had a forward flexion of 30 degrees or less.  January 2013, June 2016, and October 2016 examinations respectively show 40 degrees, 50 degrees, and 40 degrees forward flexion of the lumbar spine.  As such, the Veteran does not meet the high rating criteria for his lumbar spine disability from January 10, 2013 to June 8, 2017.  

In regard to his lumbar spine disability beginning June 9, 2017, a higher than 40 percent rating is warranted if there is unfavorable ankylosis of the entire lumbar spine or the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.  As previously stated, the Board finds no evidence that the Veteran currently suffers from or previously suffered from ankylosis of any part of the spine.  Additionally, the evidence does not show that the Veteran suffers from symptoms that would qualify as ankylosis such as: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching; or fixation of a spinal segment in neutral position (zero degrees).  Id. at Note (5).  As such, the Veteran does not meet the high rating criteria for his lumbar spine disability beginning June 9, 2017.  


ORDER

A 20 percent initial evaluation, but not higher, is granted for the Veteran's degenerative disc disease of the cervical spine from March 1, 2007 to January 9, 2013.

A 20 percent initial evaluation, but not higher, is granted for the Veteran's degenerative disc disease of the lumbar spine from March 1, 2007 to January 9, 2013.

A rating in excess of 30 percent beginning January 10, 2013 for the Veteran's degenerative disc disease of the cervical spine is not warranted.

A rating in excess of 20 percent from January 10, 2013 to June 8, 2017 for the Veteran's degenerative disc disease of the lumbar spine is denied.

A rating in excess of 40 percent from June 9, 2017 for the Veteran's degenerative disc disease of the lumbar spine is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


